Citation Nr: 1646524	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  05-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from September 11, 1973 to October 24, 1973.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 RO decision that new and material evidence had not been received to reopen a previously denied claim of service connection for depression and PTSD.

A hearing was held in April 2007 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a March 2008 decision, in pertinent part, the Board denied the appellant's request to reopen her previously denied claim of service connection for PTSD with depression.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for partial remand to the Court, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated as to the issue of whether new and material evidence had been submitted to reopen the claim of service connection for PTSD with depression, and the issue remanded.  In a July 2009 Court order, the joint motion was granted, the Board's March 2008 decision was vacated only as to that issue, and the issue was remanded.  The appeal as to the remaining issues was dismissed.  The case was subsequently returned to the Board.

In an April 2010 decision, the Board reopened the previously denied claim of service connection for an acquired psychiatric disorder, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.


Additional pertinent evidence was received from the Veteran in March 2016.  Although the Veteran has not waived initial RO review of this evidence, the Board will consider it as the benefits sought are granted in this decision.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's current PTSD was incurred during her military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's PTSD was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the April 2007 Board hearing.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As the Veteran did not serve continuously for 90 days or more, presumptive service connection is not warranted on this basis.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for PTSD based on her experiences during active service.  She has described in-service stressors that are related to her treatment (which she contends was both inappropriate and inadequate) for a low back disability during service.

The medical evidence submitted in conjunction with the current claim includes a diagnosis of PTSD.  Consequently, the determinative issue is whether or not the current psychiatric disorders are attributable to her military service.  
The Veteran had active service from September 11, 1973 to October 24, 1973.  She was discharged on the basis that she did not meet the minimum standards for enlistment.

Service treatment records show that the Veteran was admitted to active service with a medical waiver with regard to a post-surgical back condition.  During her brief period of service, she was treated for a low back disability, and later discharged based on this disability.  On May 1973 enlistment medical examination, her psychiatric system was normal.  A psychiatric disorder was not noted on entrance medical examination, and her physical profile (PULHES) included S-1 (normal) for the psychiatric system.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the servicemember on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Service treatment records are negative for complaints or treatment of a psychiatric disorder.

Post-service private medical records reflect that the Veteran was treated for back pain on the day after separation from service.

VA inpatient medical records dated in early September 1974 reflect treatment for left sciatic neuritis and depressive reaction.  Future psychotherapy was recommended.  Subsequent VA medical records dated in September 1974 reflect that the Veteran was treated for sciatic neuritis, left, post-laminectomy, and gross stress reaction.  The discharge summary reflects that the Veteran had sought treatment for back pain at multiple VA facilities since 1973.  The physician indicated that the Veteran was dissatisfied with the medical explanations and the lack of significant improvement through the months, and she demonstrated a great degree of hostility, belligerency, and an insulting attitude toward the medical profession.  Attempts to convince her that the treatment probably would have to remain symptomatic and she would have to accept some degree of discomfort, produced a hysterical attack of crying spell with thousands of complaints against the entire world.  Physical examination upon admission revealed a young female, in satisfactory nutritional status, fair physical condition, and regardless of limping on the left lower extremity, was in no visible or severe tribulation.  Emotionally, she was extremely unfriendly, irritable, demanding and insulting.  She was treated with APC with codeine, Librium, and initially Elavil because of alleged depression, but this was discontinued because it did not improve her mood and produced considerable drowsiness.  
	
VA medical records dated in 1991 reflect diagnoses of psychiatric disorders, including generalized anxiety disorder, dysthymic disorder, and factitious disorder with psychological features, and a diagnosis of mixed personality disorder with hysterical features.

VA hospital records dated from May 1992 to June 1992 reflect that the Veteran was diagnosed with PTSD based upon stressor events (sexual and physical abuse) that occurred during her childhood and adolescent years.  The Veteran reported a history of suicide attempts prior to service, and said she was hospitalized at an adolescent psychiatric hospital by her mother, but felt the hospitalization was unnecessary.  She reported prior electroconvulsive therapy (ECT) treatments at age 18.  She also reported physical abuse by her two former spouses.  The Axis I discharge diagnosis was PTSD secondary to sexual abuse.

A September 1997 VA counseling psychology report from Dr. O., a psychologist, reflects a summary of the Veteran's reported history during and after service, including post-service harassment by a supervisor who pulled a gun on her when she was a police officer.  He indicated that the Veteran seemed to experience a flashback during her recitation of the events surrounding her service discharge.  The examiner noted that the Veteran did not deny that she had bad experiences before and after service, but believed that the treatment she received in the Air Force was the source of her PTSD symptoms.  Dr. O. opined that it is highly plausible that the Veteran's PTSD began from her military experiences.  He did not discuss any pre-service traumatic events.

In a January 2005 VA Form 9, the Veteran contended that she was seen by the mental health service while she was hospitalized in service.  She reported an in-service stressor, specifically the way she was discharged.  She stated that she was given an air evacuation order but instead was taken to a civilian airport in a wheelchair, and was just dumped off without the chair.  She said she had tremendous pain and was unable to walk.  She stated that she felt emotional pain and vulnerability because she was abandoned on the day of discharge.  She said she entered the Air Force with a medical waiver that was ignored, was injured as a result, and was thrown away by the system, and that her emotional problems began at that time.  She asserted that her in-service stressor began on the day she was forced to do sit-ups which was in violation of her medical waiver. 

At her April 2007 Board hearing, the Veteran testified that prior to service, she was given a waiver regarding her pre-existing back condition, and that when she entered service, the waiver could not be found, and other servicemembers did not believe her.  She stated that she was asked to drop her pants so that they could see her back, and one of these events occurred in a lobby with many other people present.  She testified that when a male tech sergeant asked her to pull her pants down in front of several people, she felt humiliated.  She reported distressing dreams regarding this event and regarding her discharge.  She asserted that the event with the tech sergeant was a sexual assault.
 
By a letter dated in September 2014, a VA clinical psychologist, C.S., Ph.D., indicated that the Veteran had a current diagnosis of chronic PTSD.  He opined that at least 50 percent of the Veteran's current PTSD symptoms were due to her experiences in the Air Force from September 1973 to October 1973.  No rationale was provided for the opinion.

The Veteran has submitted a July 2015 medical opinion by a private clinical counselor, A.L.G., LPCC-S, NCC.  She stated that she had reviewed the Veteran's service and post-service medical records in order to provide a "medicolegal opinion,"  and she was licensed to perform independent mental health assessments.  Based on her review of the records, she diagnosed PTSD and stated that the Veteran was forced to participate in stressful physical training which was "potentially life-threatening,"  and that this forced physical training, under these circumstances, was a psychologically abusive act which had a devastating and long-range impact on her mental condition and functioning.  A.L.G. opined that it was at least as likely as not that her in-service hospitalization caused her extreme psychological and traumatic stress, her future was compromised, her survival was threatened, and her life was endangered.  She opined that the high intensity of fear and terror about the uncertainty of her future, her doubt about whether or not she would be able to continue to serve in the Air Force, and what it would mean in terms of the quality of life she would have without this career, was most definitely a sufficient traumatic stressor with regard to her acquired psychiatric disability.  She indicated that that the Veteran had a pre-service psychiatric history which predisposed her psychologically to stressful events, including a family history of mental problems and abuse by her parents and a spouse, as well as adolescent psychiatric hospitalization.  A.L.G. opined that it was at least as likely as not that the Veteran's current chronic PTSD had its initial onset during active service.  She opined that the service treatment records and post-service medical records showing extensive treatment for psychiatric complaints supported the Veteran's reports of stressful events.  She opined that the Veteran's psychiatric symptoms were more reflective of her PTSD condition rather than a separate diagnosis of major depressive disorder or any other diagnosis.

The Veteran underwent a VA examination in November 2015.  The examiner indicated that the claims file was reviewed, summarized pertinent records, and opined that the Veteran has PTSD secondary to several traumatic stressors prior to enlisting in the Air Force including childhood sexual abuse by her parents and physical abuse by her older sister, and a 5 year marriage to her first husband who was also abusive, with history of psychiatric hospitalization, suicide attempts and electro-convulsive therapy prior to enlistment in the Air Force.  He opined that it is less likely than not that her claimed stressor of mental trauma associated with recurrent back pain experienced during initial training on active duty and her release from military service due to pre-existing back condition caused her PTSD and associated depression.  He noted that the Veteran claimed that the stressor that caused her PTSD was that no one in the military would believe her that she had a waiver, and being discharged from the Air Force because of her back condition, when she was looking forward to a future where she would care for herself and it was take away from her, and the subsequent back surgery she had to have.  He concluded that it is less likely than not that this stressor was sufficient to cause PTSD or did cause her PTSD.  The diagnosis was PTSD with associated depression.

The Veteran has submitted a February 2016 medical opinion by a private physician, P.L.L., MD, a psychiatrist.  He indicated that he is a Diplomat of the American Board of Psychiatry and Neurology and a Fellow of the American Board of Neurological Surgery.  Dr. L. summarized the Veteran's reported history and medical records in extensive detail, and opined that it was his professional medical/psychiatric opinion that it is much more likely than not that the inservice hospitalizations were major contributors to the complex of events that caused her emotional trauma and the precipitation of her acquired psychiatric disorder.  He opined that the hospitalizations were a continuum of the abusive (physically and emotionally) and negligent actions that occurred within her unit.  He stated that these stressors were all part of a scenario where she was threatened repeatedly, admitted for a new spine problem but not treated; then discharged without a specific treatment plan, and then readmitted to the same hospital.  By this time she was thoroughly emotionally abused and confused and then finally abandoned despite the cautious recommendations of the physicians in charge of her care.  He noted that there was no indication she was seen by a psychiatrist or other mental health professional while in the hospital, there was no mental status examination, and no mental health or psychiatric diagnosis.  He opined that it was ludicrous to expect that this traumatized and frightened woman would propose a mental health diagnosis to her unit or medical providers, and that it was egregious to expect that there would be a record of her abuse by her unit or documentation in the available medical records of a disorder not evaluated and not diagnosed.  He stated that the manifestations of PTSD are rarely manifest at the scene of the trauma, but are most commonly evident later in the development of the illness.  He stated that any experienced practitioner has encountered patients who do not manifest the signs and symptoms of PTSD until they are finally in a place that may be considered safe to others, but not necessarily to them.  He opined that it is much more likely as not that the Veteran's current psychiatric diagnoses were caused by the events during her active duty military service.  He stated that the entire course of events while associated with the time in the U.S. Air Force, from the recruitment where a waiver was obtained without a history of proper rehabilitation, and the management of the said waiver, to the forced physical training without proper investigation and caution, to the abusive orders that meet the criteria for sexual harassment and threat of sexual molestation (twice ordering her to lower her pants or drawers to show her lumbosacral scar), to the stress of two hospitalizations without complete evaluation and no treatment for a new injury and then the precipitous discharge and abandonment.  He opined that the Veteran was predisposed and vulnerable to behavioral and mental health risks because of her pre-service abuse, but she did not have a history of signs or symptoms, or a diagnosis of PTSD, before her enlistment. 

He stated that although the Veteran was focused on the disregard of her waiver at Lackland as the reason for her distress, it was actually the indifferent, derisive and abusive manner in which she was treated that constituted the real stressors:  the threat of sexual violence, the stress of hospitalization without treatment or plan, the disrespectful and negligent abandonment as she left the service, and the persistent question planted in her mind about what was going to happen to her and her life. With this interlinking complex of stressors was the painful ramification of severe pain that was not treated, even though it was caused by the inappropriately coerced physical training.  It is clear, from start to finish, from recruitment to the transport to the commercial airport, the Air Force has not taken any responsibility in what happened to the Veteran and ascribed the entire course of events to her conduct. He opined that the entire record, including the hospital admissions is much more likely than not sufficient to make her subsequent mental health disorder service connected. 

The Board has reviewed the evidence of record.  Although the medical records reflect that the Veteran has consistently reported having psychiatric symptoms and treatment prior to service, a psychiatric disorder was not noted on service enlistment medical examination.  If a disorder was not noted as pre-existing when the Veteran entered service, then the presumption of soundness applies and VA has the burden of showing by clear and unmistakable evidence both preexistence and that the disorder was not aggravated during or by his/her service or that any worsening was not beyond the condition's natural progression.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) and VAOPGCPREC 3-2003 (July 16, 2003).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  This burden of proof has not been met, and the presumption of soundness is not rebutted.

Based on all of the evidence of record, including the opinions of more than one  psychiatrist/psychologist, the Board finds that the presence of an in-service stressor has been established, and the events described are consistent with the events and circumstances of the Veteran's service.  Thus, the question becomes whether the Veteran suffers from PTSD as a result of her service.  On this point, there are opinions in favor of and against the claim. 

After review of the evidence of record, the Board finds that service connection for PTSD is warranted.  The November 2015 VA examiner found that the Veteran's reported service stressor was not adequate to support the diagnosis of PTSD, and instead related her PTSD to pre-service stressors.  However, other VA and private psychiatrists/psychologists have found that her reported in-service stressors were adequate to support the diagnosis of PTSD, and have linked her current PTSD with that stressor.

While there is some medical evidence against the claim, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from PTSD as a result of her active military service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's current PTSD is related to service, and service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


